              19-12565          Doc 1       Filed 08/08/19           Entered 08/08/19 08:32:40                    Main Document                  Pg
                                                                         1 of 64
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Eagle Corp. LLC

2.   All other names debtor
     used in the last 8 years
                                  FDBA Hill Country Brooklyn, LLC
     Include any assumed          DBA Hill Country Food Park
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  345 Adams Street                                                1123 Broadway, Suite 507
                                  Brooklyn, NY 11201                                              New York, NY 10010
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kings                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              19-12565            Doc 1          Filed 08/08/19          Entered 08/08/19 08:32:40 Main Document                                   Pg
Debtor
                                                                             2 of 64      Case number (if known)
          Eagle Corp. LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             19-12565           Doc 1         Filed 08/08/19            Entered 08/08/19 08:32:40 Main Document                                      Pg
Debtor
                                                                            3 of 64      Case number (if known)
         Eagle Corp. LLC
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                        50-99                                            5001-10,000                                 50,001-100,000
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             19-12565           Doc 1      Filed 08/08/19             Entered 08/08/19 08:32:40 Main Document                                     Pg
Debtor
                                                                          4 of 64      Case number (if known)
          Eagle Corp. LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ Marc Glosserman                                                     Marc Glosserman
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO and Managing Member




18. Signature of attorney    X   /s/ Brett S. Moore                                                       Date August 7, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Brett S. Moore
                                 Printed name

                                 Porzio, Bromberg & Newman, P.C.
                                 Firm name

                                 156 W 56th St #803
                                 New York, NY 10019
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212.265.6888                  Email address      Bsmoore@pbnlaw.com

                                 4026191 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
19-12565     Doc 1     Filed 08/08/19     Entered 08/08/19 08:32:40        Main Document          Pg
                                              5 of 64


                                 WRITTEN CONSENT OF
                                  THE MANAGER OF
                                   EAGLE CORP. LLC
                         F/K/A HILL COUNTRY BROOKLYN, LLC

       The undersigned, being the Manager of Eagle Corp. LLC f/k/a Hill Country Brooklyn,
LLC, a Delaware limited liability company (the "Company"), acting by written consent of
Feenix Venture Partners Opportunity Fund, LP without a meeting, and pursuant to authority to
the Manager under the Company's Third Amended And Restated Limited Liability Company
Agreement, does hereby consent to the adoption of the following resolutions as of August 7,
2019:

        WHEREAS, the undersigned has considered the financial and operational aspects of the
Company's business, and has evaluated the Company's alternatives in connection with a possible
restructuring;

          NOW THEREFORE LET IT BE:

        RESOLVED, that in the judgment of the undersigned, it is desirable and in the best
interests of the Company, its creditors, stockholders and other interested parties that a petition be
filed by the Company seeking relief under the provisions of chapter 11 of title 11 of the United
States Code (the "Bankruptcy Code"); and it is further

        RESOLVED, that the Company shall be, and it hereby is, authorized to file a voluntary
petition for relief under chapter 11 of the Bankruptcy Code, in the United States Bankruptcy
Court for the Southern District of New York or such other court as the appropriate officer or
officers of the Company shall determine to be appropriate (the "Bankruptcy Court") and
perform any and all such acts as are reasonable, advisable, expedient, convenient, proper or
necessary to effect the foregoing, the performance of such acts to constitute conclusive evidence
of the reasonableness, advisability, expedience, convenience, appropriateness, or necessity
thereof; and it is further

        RESOLVED, that Marc Glosserman ("Authorized Officer") shall be, and hereby is,
authorized and empowered, in the name and on behalf of the Company, to execute, acknowledge,
deliver, verify and file petitions, schedules, lists, and other papers or documents in the
Bankruptcy Court to commence a case under Chapter 11 of the Bankruptcy Code, and to take
and perform any and all further actions and steps that any such Authorized Officer deems
necessary, desirable or proper in connection with the Company's chapter 11 case, with a view to
the successful prosecution of such case at such time as said officer executing the same shall
determine; and it is further

        RESOLVED, that the Authorized Officer, on behalf of the Company, is authorized, and
empowered to retain the law firm of Porzio Bromberg & Newman, P.C. ("Porzio") as
bankruptcy counsel to the Company to represent and assist the Company in carrying out its
duties under chapter 11 of the Bankruptcy Code, and to take any and all actions to advance the
Company's rights in connection therewith, and the Authorized Officer is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and

                                                 1
4261468
19-12565     Doc 1    Filed 08/08/19     Entered 08/08/19 08:32:40         Main Document         Pg
                                             6 of 64


immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of Porzio; and it is further

        RESOLVED, that the Authorized Officer of the Company be, and is, hereby authorized
and empowered to employ and retain any other professionals, including attorneys, accountants,
financial advisors, investment bankers, actuaries, consultants or brokers necessary to assist the
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, the
Authorized Officer is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to or immediately upon the filing of the chapter 11
case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper; and it is further

        RESOLVED, that the Authorized Officer of the Company be, and is, hereby authorized,
empowered and directed on behalf of the Company to take any and all actions, negotiate,
finalize, execute, certify, deliver, file and/or record and perform any and all documents,
agreements, instruments, motions, pleadings, schedules, affidavits, certificates, applications for
approvals, rulings of governmental or regulatory authorities and other papers, and to take and
perform any and all further acts and deeds which they, in their sole discretion, deem necessary,
proper, or desirable to carry out the purpose and intent of each of the foregoing resolutions and to
effectuate a successful chapter 11 reorganization, such discretion to be conclusively evidenced
by the filing thereof or the taking or performance of such action; and it is further

        RESOLVED, that any and all past actions heretofore taken by any Authorized Officer or
director of the Company in the name and on behalf of the Company in furtherance of the purpose
or intent of any or all of the preceding resolutions be, and hereby are, ratified, confirmed and
approved in all respects.


                        [The remainder of this page is intentionally blank]




                                                 2
4261468
19-12565   Doc 1    Filed 08/08/19   Entered 08/08/19 08:32:40      Main Document          Pg
                                         7 of 64


        IN WITNESS WHEREOF, the undersigned has duly executed this Written Consent as of
the date first above written.

                                        EAGLE CORP. LLC. f/k/a HILL COUNTRY
                                        BROOKLYN, LLC

                                        By:      Hill Country Hospitality, LLC, Manager,


                                              By: __/s/ Marc Glosserman_______________
                                              Name:      Marc Glosserman
                                              Title:     Managing Member




                                           3
4261468
           19-12565               Doc 1          Filed 08/08/19                Entered 08/08/19 08:32:40                     Main Document         Pg
                                                                                   8 of 64




 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 7, 2019                          X /s/ Marc Glosserman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Marc Glosserman
                                                                       Printed name

                                                                       CEO and Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40                          Main Document                       Pg
                                                                                    9 of 64

 Fill in this information to identify the case:
 Debtor name Eagle Corp. LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ahmuty, Demers &                                                Trade Debt                                                                                                 $8,087.62
 McManus
 200 I.U. Willets Road
 Albertson, NY 11507
 AlarmTronix                                                     Trade Debt                                                                                                 $5,987.64
 Fire Alarm Services
 353 West 48th
 Street, St 312
 New York, NY 10036
 Allied 345 Retail,                                              Rent                                                                                                   $117,000.00
 LLC
 Lockbox #1692
 PO Box 781692
 Philadelphia, PA
 19178-1692
 BHB Pest                                                        Trade Debt                                                                                                 $6,255.55
 Elimination LLC
 150 West 28th
 Street, St 702
 New York, NY 10001
 Blondie's                                                       Trade Debt                                                                                                 $7,065.00
 Treehouse, Inc.
 431 Fayette Avenue
 Mamaroneck, NY
 10543
 Con Edison                                                      Utility                                                                                                    $8,772.04
 PO Box 1702
 New York, NY
 10116-1702
 Dairyland                                                       Trade Debt                                                                                                 $8,203.32
 PO Box 30944
 New York, NY 10087




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40                          Main Document                       Pg
                                                                                   10 of 64

 Debtor    Eagle Corp. LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Feenix Venture       Attn: Keith                                Capital                                                                                                $700,000.00
 Partners Oppty       Lee/Michael                                Contribution
 Attn: Keith          Hoffma
 Lee/Michael Hoffma
 777 Third Avenue,
 23rd Fl
 New York, NY 10017
 Garrett Singer                                                  Trade Debt                                                                                                 $5,546.93
 Architects, PC
 8 E Palisade
 Avenue, Loft A
 Englewood, NJ
 07631
 Imperial Bag &                                                  Trade Debt                                                                                               $11,961.70
 Paper Co LLC
 225 Route 1 and 9
 Jersey City, NJ
 07306
 Maximum Quality                                                 Trade Debt                                                                                               $12,801.21
 Foods
 3351 Tremley Point
 Road, St 2
 Linden, NJ 07036
 NY Business                                                     Lien                                            $2,004,799.00             $1,529,397.00                $475,402.00
 Development Corp.
 50 Beaver Street
 Albany, NY 12207
 Otis Elevator                                                   Trade Debt                                                                                                 $7,486.89
 Company
 65 Fairchild Avenue
 Plainview, NY 11803
 Pat La Frieda                                                   Trade Debt                                                                                               $39,752.78
 3701 Tonnelle
 Avenue
 North Bergen, NJ
 07047
 R & JP Builders Inc.                                            Trade Debt                                                                                               $12,991.26
 60-56 59th Avenue
 Maspeth, NY 11378
 Sam Tell and Son,                                               Trade Debt                                                                                                 $8,456.67
 Inc.
 PO Box 1180
 Farmingdale, NY
 11735
 Saybrook                                                        Trade Debt                                                                                                 $6,657.07
 Hospitality Advisors
 PO Box 1032
 Greens Farms
 Station
 Greens Farms, CT
 06838



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40                          Main Document                       Pg
                                                                                   11 of 64

 Debtor    Eagle Corp. LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sign Expo                                                       Trade Debt                                                                                               $19,872.46
 127 West 26th
 Street, St 401
 New York, NY 10001
 US Foodservice, Inc                                             Trade Debt                                                                                               $23,513.07
 NY
 1051 Amboy Avenue
 Perth Amboy, NJ
 08861
 ZSD, Inc.                                                       Trade Debt                                                                                                 $6,750.00
 112 Hausman Street
 Brooklyn, NY 11222




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            19-12565                    Doc 1              Filed 08/08/19                         Entered 08/08/19 08:32:40                                          Main Document                  Pg
                                                                                                     12 of 64
 Fill in this information to identify the case:

 Debtor name            Eagle Corp. LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        1,486,143.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           161,320.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,647,463.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,004,799.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,322,065.49


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,326,864.49




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19           Entered 08/08/19 08:32:40              Main Document                   Pg
                                                                             13 of 64
 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    BNB Bank                                                                              2063                                         $13.00




           3.2.    BNB Bank                                                                              0730                                             $0.00




           3.3.    BNB Bank                                                                              3160                                     $1,152.00




           3.4.    BNB Bank                                                                              1339                                         $12.00




           3.5.    Capital One Bank                                                                      0257                                         $48.00




           3.6.    Capital One Bank                                                                      7867                                             $0.00




           3.7.    HSBC                                                                                  4474                                             $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19               Entered 08/08/19 08:32:40                  Main Document      Pg
                                                                                 14 of 64
 Debtor           Eagle Corp. LLC                                                                 Case number (If known)
                  Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $1,225.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Letter of Credit Deposit with US Bank                                                                                   $83,332.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Insurance                                                                                                                 $3,444.00




           8.2.     Expenses                                                                                                                  $1,433.00




 9.        Total of Part 2.                                                                                                              $88,209.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 525.00     -                                0.00 = ....                    $525.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $525.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40              Main Document          Pg
                                                                               15 of 64
 Debtor         Eagle Corp. LLC                                                                  Case number (If known)
                Name


        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Perishable Items                           05/12/2019                         $10,107.00     Recent cost                       $10,107.00



 23.       Total of Part 5.                                                                                                           $10,107.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures
           Restaurant Equipment                                                         $358,402.00     Recent cost                       $61,254.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19               Entered 08/08/19 08:32:40            Main Document           Pg
                                                                                 16 of 64
 Debtor         Eagle Corp. LLC                                                                  Case number (If known)
                Name


 43.        Total of Part 7.                                                                                                              $61,254.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and             Net book value of      Valuation method used   Current value of
            property                                      extent of              debtor's interest      for current value       debtor's interest
            Include street address or other               debtor's interest      (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.                                         Improvements
                                                          to leased
                     345 Adams Street,                    restaurant
                     Brooklyn, New York.                  space                       $3,596,138.00     Recent cost                     $1,486,143.00




 56.        Total of Part 9.                                                                                                          $1,486,143.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19           Entered 08/08/19 08:32:40              Main Document      Pg
                                                                             17 of 64
 Debtor         Eagle Corp. LLC                                                              Case number (If known)
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            19-12565                Doc 1            Filed 08/08/19                   Entered 08/08/19 08:32:40                               Main Document            Pg
                                                                                         18 of 64
 Debtor          Eagle Corp. LLC                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,225.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $88,209.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                          $525.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $10,107.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $61,254.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,486,143.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $161,320.00           + 91b.            $1,486,143.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,647,463.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           19-12565                 Doc 1         Filed 08/08/19               Entered 08/08/19 08:32:40                  Main Document                    Pg
                                                                                  19 of 64
 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       NY Business Development
 2.1                                                                                                                     $2,004,799.00             $1,529,397.00
       Corp.                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Lien
       50 Beaver Street
       Albany, NY 12207
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/21/2013                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       NYGB
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   US Foods, Inc.                                 Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name                                UCC Filing
       1051 Amboy Avenue
       Perth Amboy, NJ 08861
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           19-12565               Doc 1           Filed 08/08/19        Entered 08/08/19 08:32:40                       Main Document                   Pg
                                                                           20 of 64
 Debtor       Eagle Corp. LLC                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $2,004,799.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19                  Entered 08/08/19 08:32:40                              Main Document                    Pg
                                                                                    21 of 64
 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       $0.00
           Internal Revenue Service                                  Check all that apply.
           c/o Limei Chen                                               Contingent
           290 Broadway, 14th Fl, Gr 1                                  Unliquidated
           New York, NY 10007                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     IRS Audit of 2017 Tax Return
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,177.50
           A&L Cesspool & Recycling                                                    Contingent
           38-40 Review Avenue                                                         Unliquidated
           Long Island City, NY 11101                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $517.16
           A+ Accesslocksmiths Inc.                                                    Contingent
           725 B SIxth Avenue                                                          Unliquidated
           New York, NY 10010                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   33299                                           Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               22 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.00
          Abbotsford Road Coffee Special                                        Contingent
          573 Sackett Street                                                    Unliquidated
          Brooklyn, NY 11217                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,820.15
          Action Environmental Services                                         Contingent
          PO Box 554744                                                         Unliquidated
          Detroit, MI 48255-4744                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Management
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,087.62
          Ahmuty, Demers & McManus                                              Contingent
          200 I.U. Willets Road                                                 Unliquidated
          Albertson, NY 11507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,987.64
          AlarmTronix                                                           Contingent
          Fire Alarm Services                                                   Unliquidated
          353 West 48th Street, St 312                                          Disputed
          New York, NY 10036
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,113.40
          All Service Kitchen Equipment                                         Contingent
          10 Charles Street                                                     Unliquidated
          PO Box 310                                                            Disputed
          New Hyde Park, NY 11040
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,000.00
          Allied 345 Retail, LLC                                                Contingent
          Lockbox #1692                                                         Unliquidated
          PO Box 781692                                                         Disputed
          Philadelphia, PA 19178-1692
                                                                             Basis for the claim:    Rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,215.04
          Allstar Security & Consulting                                         Contingent
          108 West 39th Street. 4th Fl                                          Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               23 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $866.66
          Antonios Development Corp.                                            Contingent
          2 14th Street, PH32                                                   Unliquidated
          Hoboken, NJ 07030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,130.00
          Arista Coffee Inc.                                                    Contingent
          59-01 55th Street                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,684.28
          Around the Clock Lock and Key                                         Contingent
          62-45 Woodhave Blvd                                                   Unliquidated
          Rego Park, NY 11374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,228.08
          ASCAP                                                                 Contingent
          21678 Network Place                                                   Unliquidated
          Chicago, IL 60673-1216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $181.45
          Ashman Manufacturing                                                  Contingent
          1120 Jensen Drive                                                     Unliquidated
          Virginia Beach, VA 23451                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,072.10
          Autotap Corp.                                                         Contingent
          958 Grand Street                                                      Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,537.64
          Baldor                                                                Contingent
          155 Food Center Drive                                                 Unliquidated
          Bronx, NY 10474                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               24 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Benefit Resource, Inc.                                                Contingent
          245 Kenneth Drive                                                     Unliquidated
          Rochester, NY 14623                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,255.55
          BHB Pest Elimination LLC                                              Contingent
          150 West 28th Street, St 702                                          Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $774.41
          Bi-Country Scale & Equipment                                          Contingent
          75 Kean Street                                                        Unliquidated
          West Babylon, NY 11704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,810.62
          BITE                                                                  Contingent
          1460 Broadway                                                         Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $262.50
          Blank Slate Factory Inc.                                              Contingent
          68 Jay Street, Suite 512                                              Unliquidated
          Brooklyn, NY 11201-8360                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,065.00
          Blondie's Treehouse, Inc.                                             Contingent
          431 Fayette Avenue                                                    Unliquidated
          Mamaroneck, NY 10543                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,731.37
          BMI                                                                   Contingent
          10 Music Square East                                                  Unliquidated
          Nashville, TN 37203-9901                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               25 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,621.87
          Brian J. McAnneny Consulting                                          Contingent
          408 East 92nd Street, Apt. 15E                                        Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $629.00
          Brighthouse Financial                                                 Contingent
          PO Box 371487                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.66
          Cadbury Press, Inc.                                                   Contingent
          B Eads Street                                                         Unliquidated
          West Babylon, NY 11704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,184.00
          Carbon Company LLC                                                    Contingent
          PO Box 129                                                            Unliquidated
          Concordville, PA 19331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,870.33
          Chair Up Inc.                                                         Contingent
          48 Delancey Street                                                    Unliquidated
          New York, NY 10002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.09
          Chem-Clean Dishwasher LLC                                             Contingent
          33-67 55th Street                                                     Unliquidated
          Woodside, NY 11377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,507.17
          Chief Fire Prevention Corp.                                           Contingent
          10 West Broad                                                         Unliquidated
          Mount Vernon, NY 10552                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               26 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,966.92
          Cintas the Uniform People                                             Contingent
          PO Box 630803                                                         Unliquidated
          Cincinnati, OH 45263-0803                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,669.25
          City of Saints Coffee Roasters                                        Contingent
          PO Box 39                                                             Unliquidated
          Brooklyn, NY 11206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,340.00
          Cohen Hochman & Allen                                                 Contingent
          75 Maiden Lane, Ste 802                                               Unliquidated
          New York, NY 10038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,772.04
          Con Edison                                                            Contingent
          PO Box 1702                                                           Unliquidated
          New York, NY 10116-1702                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cox Padmore Skolnik & Chakarch                                        Contingent
          630 Third Avenue, 19th Fl                                             Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,081.73
          Crain's New York                                                      Contingent
          Crain Communications, Inc.                                            Unliquidated
          16309 Collections Center Drive                                        Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,203.32
          Dairyland                                                             Contingent
          PO Box 30944                                                          Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               27 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,050.94
          Day & Night Refrigeration                                             Contingent
          10 Charles St.                                                        Unliquidated
          PO Box 310                                                            Disputed
          New Hyde Park, NY 11040
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.89
          Department of Treasury                                                Contingent
          1973 Rulon White Blvd                                                 Unliquidated
          Ogden, UT 84201-0102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,885.47
          DGA Security Systems, Inc.                                            Contingent
          PO Box 1920                                                           Unliquidated
          New York, NY 10101-1920                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Docutrend Imaging Solutions                                           Contingent
          575 8th Avenue, Fl 10                                                 Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,519.20
          DU's Donuts and Coffee                                                Contingent
          WD49, LLC                                                             Unliquidated
          107 North 12th Street                                                 Disputed
          Brooklyn, NY 11249
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,862.43
          Eagle Mechanical Service                                              Contingent
          679 South Ocean Avenue                                                Unliquidated
          Freeport, NY 11520                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,703.46
          Ecolab                                                                Contingent
          PO Box 32027                                                          Unliquidated
          New York, NY 10087-2027                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               28 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $211.93
          Employers Assurance Company                                           Contingent
          PO Box 53092                                                          Unliquidated
          Phoenix, AZ 85072-3092                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $700,000.00
          Feenix Venture Partners Oppty                                         Contingent
          Attn: Keith Lee/Michael Hoffma                                        Unliquidated
          777 Third Avenue, 23rd Fl                                             Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $570.70
          FoxRothschild LLP                                                     Contingent
          2000 Market Street, 20th Fl                                           Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,546.93
          Garrett Singer Architects, PC                                         Contingent
          8 E Palisade Avenue, Loft A                                           Unliquidated
          Englewood, NJ 07631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,428.86
          GolenbockElseman Assor Bell &                                         Contingent
          711 Third Ave, 17th Fl.                                               Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.00
          Gourmet Boutique                                                      Contingent
          PO Box 11518                                                          Unliquidated
          Newark, NJ 07101-4518                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Hear & There                                                          Contingent
          104 West 29th Street, 11th Fl                                         Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               29 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,281.00
          Hill Country Hospitality, LLC                                         Contingent
          1123 Broadway, Suite 507                                              Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Management Fees and Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,826.00
          Hill Country NY, LLC                                                  Contingent
          1123 Broadway, Suite 507                                              Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,736.70
          I. Halper Paper & Supplies, In                                        Contingent
          51 Hook Road                                                          Unliquidated
          Bayonne, NJ 07002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,961.70
          Imperial Bag & Paper Co LLC                                           Contingent
          225 Route 1 and 9                                                     Unliquidated
          Jersey City, NJ 07306                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.42
          Ink Keepers                                                           Contingent
          PO Box 1759                                                           Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Justin Aharoni                                                        Contingent
          250 N. 10th Street                                                    Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,316.77
          Kalei Talwar dba Talwar Collec                                        Contingent
          784 Madison St., 2B                                                   Unliquidated
          Brooklyn, NY 11221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               30 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,182.60
          King David Tacos                                                      Contingent
          House of Solomin LLC                                                  Unliquidated
          541 Kosciuszko Street                                                 Disputed
          Brooklyn, NY 11221
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $578.00
          Kreuz Sausage & Barbecue Co.                                          Contingent
          619 N. Colorado Street                                                Unliquidated
          Lockhart, TX 78644-2110                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $304.06
          Lemode Plumbing and Heating In                                        Contingent
          34-55 11 Street                                                       Unliquidated
          Astoria, NY 11106                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          Letter Grade Consulting, Inc.                                         Contingent
          9728 3rd Avenue, Ste 304                                              Unliquidated
          Brooklyn, NY 11209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,099.00
          Manahattan Mini-Storage LLC                                           Contingent
          541 West 29th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.40
          Manhattan Beer Distributions                                          Contingent
          PO Box 27458                                                          Unliquidated
          New York, NY 10087-7458                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,433.80
          Marc's Distributing Services                                          Contingent
          1 Field Court                                                         Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               31 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,801.21
          Maximum Quality Foods                                                 Contingent
          3351 Tremley Point Road, St 2                                         Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126.95
          Mitel                                                                 Contingent
          28760 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,213.84
          National Grid                                                         Contingent
          PO Box 11741                                                          Unliquidated
          Newark, NJ 07101-9839                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,009.63
          Nationwide Printing Company                                           Contingent
          855-N Conkin Street                                                   Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,845.76
          NuCO2 LLC                                                             Contingent
          PO Box 417902                                                         Unliquidated
          Boston, MA 02241-7902                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          NY Unified Court                                                      Contingent
          25 Beaver Street                                                      Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,155.73
          NYC Doors and More Inc.                                               Contingent
          10 Driftwood Drive                                                    Unliquidated
          Glen Cove, NY 11542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               32 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,040.00
          NYC Fire Department                                                   Contingent
          9 Metrotech Center                                                    Unliquidated
          Brooklyn, NY 11201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.00
          Oak Beverage - Beer                                                   Contingent
          1 Flower Lane                                                         Unliquidated
          Blauvelt, NY 10913                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $178.72
          Oak Beverage - Wine & Liquor                                          Contingent
          1 Flower Lane                                                         Unliquidated
          Blauvelt, NY 10913                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,818.16
          Open Table                                                            Contingent
          29109 Network Place                                                   Unliquidated
          Chicago, IL 60673-1291                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,486.89
          Otis Elevator Company                                                 Contingent
          65 Fairchild Avenue                                                   Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,062.47
          Oxford Health Plans                                                   Contingent
          Attn: Lisa Tatta                                                      Unliquidated
          4 Research Drive                                                      Disputed
          Shelton, CT 06484
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,752.78
          Pat La Frieda                                                         Contingent
          3701 Tonnelle Avenue                                                  Unliquidated
          North Bergen, NJ 07047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               33 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.40
          Perfect Pour Draft Beer Specia                                        Contingent
          81 Pondfield Road, #171                                               Unliquidated
          Bronxville, NY 10708                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $980.00
          Pipe Dreams                                                           Contingent
          857 Union Street, 2C                                                  Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $995.54
          Potato Roll Distributor                                               Contingent
          427 Beach 124 St                                                      Unliquidated
          Rockaway Park, NY 11694                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Principal Financial Group                                             Contingent
          3025 W. College Street                                                Unliquidated
          Grand Island, NE 68803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,991.26
          R & JP Builders Inc.                                                  Contingent
          60-56 59th Avenue                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $839.60
          R.L. Schreiber, Inc.                                                  Contingent
          PO Box 95000-5970                                                     Unliquidated
          Philadelphia, PA 19195-5970                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.00
          Renzo Damore Art Services                                             Contingent
          12-18 121 Street                                                      Unliquidated
          College Point, NY 11356                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               34 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,058.12
          Restaurant Technologies, Inc.                                         Contingent
          12962 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.85
          Riviera Produce                                                       Contingent
          PO Box 6065                                                           Unliquidated
          Englewood, NJ 07631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58.64
          Royal Associates                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Debt
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,456.67
          Sam Tell and Son, Inc.                                                Contingent
          PO Box 1180                                                           Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,657.07
          Saybrook Hospitality Advisors                                         Contingent
          PO Box 1032                                                           Unliquidated
          Greens Farms Station                                                  Disputed
          Greens Farms, CT 06838
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,071.61
          SESAC                                                                 Contingent
          35 Music Square East                                                  Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,872.46
          Sign Expo                                                             Contingent
          127 West 26th Street, St 401                                          Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               35 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48.00
          Simple But Honest LLC                                                 Contingent
          dba Talty Bar                                                         Unliquidated
          1053 Manhattan Avenue                                                 Disputed
          Brooklyn, NY 11222
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,229.23
          SiteCompli LLC                                                        Contingent
          53 West 23rd Street, 12th Fl                                          Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.65
          Southern Wine & Spirits                                               Contingent
          PO Box 3143                                                           Unliquidated
          Hicksville, NY 11802-3143                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82.77
          Spectrum Business                                                     Contingent
          Time Warner Cable                                                     Unliquidated
          PO Box 11820                                                          Disputed
          Newark, NJ 07101-8120
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.25
          SpiceHouse USA                                                        Contingent
          47 Bloomingdale Road                                                  Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,111.00
          State Soda                                                            Contingent
          21 Poplar Street                                                      Unliquidated
          East Rutherford, NJ 07073                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,130.00
          T Edward Wines LTD                                                    Contingent
          PO Box 242                                                            Unliquidated
          Gardiner, NY 12525                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                            Main Document        Pg
                                                                               36 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.95
          T. C. Air Conditioning Corp.                                          Contingent
          12 Welsley Lane                                                       Unliquidated
          Coram, NY 11727                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82.00
          The Customer Connection II LLC                                        Contingent
          960 S Andreasen Dr. #B                                                Unliquidated
          Escondido, CA 92029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,842.83
          Tom Cat Bakery, Inc.                                                  Contingent
          43-05 Tenth Street                                                    Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,842.83
          Tortilleria Nixtamal                                                  Contingent
          41-11 National Street                                                 Unliquidated
          Corona, NY 11368                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,039.69
          Union Beer Distributors                                               Contingent
          1213-17 Grant Street                                                  Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,513.07
          US Foodservice, Inc NY                                                Contingent
          1051 Amboy Avenue                                                     Unliquidated
          Perth Amboy, NJ 08861                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,446.00
          Van Leeuwen Ice Cream LLC                                             Contingent
          56 Dobbin Street                                                      Unliquidated
          Brooklyn, NY 11222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                              Main Document             Pg
                                                                               37 of 64
 Debtor       Eagle Corp. LLC                                                                         Case number (if known)
              Name

 3.108     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $225.16
           Verizon                                                              Contingent
           PO Box 15124                                                         Unliquidated
           Albany, NY 12212-5124                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.109     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,154.89
           White Plains Linen                                                   Contingent
           4 John Walsh Blvd                                                    Unliquidated
           Peekskill, NY 10566                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.110     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,270.00
           World Class Secutiry Services                                        Contingent
           155 Water Street, Rm 208                                             Unliquidated
           Brooklyn, NY 11201                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $98.00
           Zenreach, Inc.                                                       Contingent
           1 Letterman Drive, Suite CP500                                       Unliquidated
           San Francisco, CA 94129                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $6,750.00
           ZSD, Inc.                                                            Contingent
           112 Hausman Street                                                   Unliquidated
           Brooklyn, NY 11222                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Christina Brown, Esq.
           BELKIN BURDEN WENIG & GOLDMAN                                                              Line     3.8
           270 Madison Avenue
                                                                                                             Not listed. Explain
           New York, NY 10016


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,322,065.49


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                 Main Document          Pg
                                                                               38 of 64
 Debtor       Eagle Corp. LLC                                                                    Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              1,322,065.49




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19          Entered 08/08/19 08:32:40               Main Document                  Pg
                                                                            39 of 64
 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of space at 345
             lease is for and the nature of               Adams Street,
             the debtor's interest                        Brooklyn, NY

                  State the term remaining                                            Allied 345 Retail, LLC
                                                                                      Lockbox #1692
             List the contract number of any                                          PO Box 781692
                   government contract                                                Philadelphia, PA 19178-1692


 2.2.        State what the contract or                   Soda Machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Autotap Corp.
             List the contract number of any                                          958 Grand Street
                   government contract                                                Brooklyn, NY 11211


 2.3.        State what the contract or                   Copier Machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Docutrend Imaging Solutions
             List the contract number of any                                          575 8th Avenue, Fl 10
                   government contract                                                New York, NY 10018


 2.4.        State what the contract or                   Dishwasher
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Ecolab
             List the contract number of any                                          PO Box 32027
                   government contract                                                New York, NY 10087-2027




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19      Entered 08/08/19 08:32:40                Main Document                   Pg
                                                                        40 of 64
 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Hill Country                      1123 Broadway, Suite 507                          NY Business                        D   2.1
             Brooklyn Holdco                   New York, NY 10010                                Development Corp.                  E/F
                                                                                                                                    G




    2.2      Hill Country                      1123 Broadway, Suite 507                          NY Business                        D   2.1
             Hospitality, LLC                  New York, NY 10010                                Development Corp.                  E/F
                                                                                                                                    G




    2.3      Hill Country IP,                  1123 Broadway, Suite 507                          NY Business                        D   2.1
             LLC                               New York, NY 10010                                Development Corp.                  E/F
                                                                                                                                    G




    2.4      Marc                              1123 Broadway, Suite 507                          NY Business                        D   2.1
             Glosserman                        New York, NY 10010                                Development Corp.                  E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                      Main Document                Pg
                                                                               41 of 64


 Fill in this information to identify the case:

 Debtor name         Eagle Corp. LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $784,695.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $210,185.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Auto Sale


       For year before that:                                                                       Operating a business                             $4,953,842.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19              Entered 08/08/19 08:32:40                     Main Document                  Pg
                                                                                42 of 64
 Debtor       Eagle Corp. LLC                                                                           Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    MSFP Holding, LLC                                           March 14,                        $16,000.00           Principal and Interest
               1123 Broadway, Suite 507                                    2019
               New York, NY 10010

       4.2.    Hill Country Hospitality, LLC                               Various                         $281,238.00           Management Fees and
               1123 Broadway, Suite 507                                                                                          Expenses Allocations
               New York, NY 10010
               Affiliate

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    IRS Audit                                         IRS Audit of 2017                                                       Pending
                                                                 Tax Returns                Internal Revenue Service
                                                                                                                                         On appeal
                                                                                            Agent
                                                                                                                                         Concluded
                                                                                            Limei Chen
                                                                                            290 Broadyway, 14th Fl,
                                                                                            Group 1, MS14E
                                                                                            New York, NY 10007

       7.2.    Allied 345 Retail, LLC vs. Hill                   Landlord Tenant            Non-Housing Part 52                          Pending
               Country Brooklyn, LLC                                                        Kings County                                 On appeal
               L&T 0666252/2019                                                             141 Livingston Street
                                                                                                                                         Concluded
                                                                                            Brooklyn, NY 11201


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19               Entered 08/08/19 08:32:40                      Main Document        Pg
                                                                                 43 of 64
 Debtor        Eagle Corp. LLC                                                                              Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                   Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss    Value of property
       how the loss occurred                                                                                                                              lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Porzio, Bromberg & Newman,
                P.C.
                100 Southgate Parkway                                                                                          08/06/2019;
                Morristown, NJ 07962-1997                                                                                      08/07/2019         $50,000.00

                Email or website address


                Who made the payment, if not debtor?
                Hill Country Hospitality, LLC



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers      Total amount or
                                                                                                                         were made                     value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                      Main Document              Pg
                                                                               44 of 64
 Debtor      Eagle Corp. LLC                                                                            Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                      Main Document           Pg
                                                                               45 of 64
 Debtor      Eagle Corp. LLC                                                                            Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                       Main Document                       Pg
                                                                               46 of 64
 Debtor      Eagle Corp. LLC                                                                            Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Hill Country Hospitality, LLC                                                                                              2013 - 2019
                    Accounting Dept.
                    1123 Broadway, Suite 507
                    New York, NY 10010

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Hill Country Hospitality, LLC
                    Accounting Department
                    1123 Broadway, Suite 507
                    New York, NY 10010

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       NY Business Development Corp.
                    50 Beaver Street
                    Albany, NY 12207

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                      Main Document             Pg
                                                                               47 of 64
 Debtor      Eagle Corp. LLC                                                                            Case number (if known)



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Hill Country Hospitality, LLC
       .                                                                                     May 2019                $10,107

               Name and address of the person who has possession of
               inventory records
               Hill Country Hospitality, LLC
               1123 Broadway, Suite 507
               New York, NY 10010


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marc Glosserman                                1123 Broadway, Suite 507                            CEO
                                                      New York, NY 10010



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40                      Main Document      Pg
                                                                               48 of 64
 Debtor      Eagle Corp. LLC                                                                            Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 7, 2019

 /s/ Marc Glosserman                                                    Marc Glosserman
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO and Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            19-12565              Doc 1          Filed 08/08/19             Entered 08/08/19 08:32:40            Main Document                Pg
                                                                               49 of 64
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       Eagle Corp. LLC                                                                                 Case No.
                                                                                   Debtor(s)                 Chapter        11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

         During the one year prior to the Petition Date, Porzio billed the Debtors $116,794.60 and was paid $60,000.

         In accordance with the 11 U.S.C. § 327(a), Porzio will waive the $59,794.60, which was unpaid and owing as of
         the petition date.

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Hill Country Hospitality, LLC, a Debtor affiliate, provided a loan in the
                                                                     amount of $55,000 to the Debtor for the purpose of paying the Debtor's
                                                                     fees. The remaining $5,000 was provided for by the Debtor.
3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See Retention Application of Porzio, Bromberg & Newman, P.C., filed concurrently herewith.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 8, 2019                                                                /s/ Brett S. Moore
     Date                                                                          Brett S. Moore
                                                                                   Signature of Attorney
                                                                                   Porzio, Bromberg & Newman, P.C.
                                                                                   156 W 56th St #803
                                                                                   New York, NY 10019
                                                                                   212.265.6888 Fax: 212.957.3983
                                                                                   Bsmoore@pbnlaw.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40          Main Document                 Pg
                                                                              50 of 64
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Eagle Corp. LLC                                                                                Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Alex Ramos                                                          D              10
 c/o BNY Mellon Wealth Manage
 10 Mason Street, 1st Floor
 Greenwich, CT 06830

 Charles Essex                                                       D              5
 c/o IRA Services Trust Co.
 PO Box 7080
 San Carlos, CA 94070

 Feenix Venture Partners Oppty                                       D              200
 Attn: Keith Lee/Charles Essex
 777 Third Avenue, 23rd Fl
 New York, NY 10017

 Hill Country Brooklyn Holdco                                        C              17.89333
 c/o Marc Glosserman
 1123 Broadway, Suite 507
 New York, NY 10010

 Hill Country Brooklyn Holdco                                        B              45
 1123 Broadway, Suite 507
 New York, NY 10010

 Hill Country Brooklyn Holdco                                        E              350
 1123 Broadway, Suite 507
 New York, NY 10010

 Jill Simon                                                          C              .44000
 323 Park Ave South #5A
 New York, NY 10010

 Jill Simon                                                          A              1
 323 Park Ave South #5A
 New York, NY 10010

 Jonathan Simon                                                      C              1.66667
 c/o Simon Development Group
 757 Third Avenue, 17th Floor
 New York, NY 10017

 Jonathan Simon                                                      A              3.75
 c/o Simon Development Group
 757 Third Avenue, 17th Floor
 New York, NY 10017




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40                      Main Document                    Pg
                                                                              51 of 64

 In re:    Eagle Corp. LLC                                                                               Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Keith Lee                                                           D                5
 c/o Feenix Venture
 777 Third Avenue, 23rd Fl.
 New York, NY 10017

 Marc Glosserman                                                     A                40.25
 1123 Broadway, Suite 507
 New York, NY 10010

 Michael Gildernhorn                                                 D                5
 5530 Wisconsin Avenue, St 1500
 Chevy Chase, MD 20815

 MSFP Holdings, LLC                                                  D                120
 c/o Marc Glosserman
 1123 Broadway, Suite 507
 New York, NY 10010

 Phil Morgan                                                         D                5
 c/o HECHO
 515 Leonard Street Basement
 Brooklyn, NY 11222


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO and Managing Member of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date August 7, 2019                                                         Signature /s/ Marc Glosserman
                                                                                            Marc Glosserman

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40      Main Document      Pg
                                                                              52 of 64




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Eagle Corp. LLC                                                                            Case No.
                                                                                   Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO and Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors

is true and correct to the best of my knowledge.




 Date:       August 7, 2019                                             /s/ Marc Glosserman
                                                                        Marc Glosserman/CEO and Managing Member
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                           53 of 64

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          A&L CESSPOOL & RECYCLING
                          38-40 REVIEW AVENUE
                          LONG ISLAND CITY, NY 11101


                          A+ ACCESSLOCKSMITHS INC.
                          725 B SIXTH AVENUE
                          NEW YORK, NY 10010


                          ABBOTSFORD ROAD COFFEE SPECIAL
                          573 SACKETT STREET
                          BROOKLYN, NY 11217


                          ACTION ENVIRONMENTAL SERVICES
                          PO BOX 554744
                          DETROIT, MI 48255-4744


                          AHMUTY, DEMERS & MCMANUS
                          200 I.U. WILLETS ROAD
                          ALBERTSON, NY 11507


                          ALARMTRONIX
                          FIRE ALARM SERVICES
                          353 WEST 48TH STREET, ST 312
                          NEW YORK, NY 10036


                          ALL SERVICE KITCHEN EQUIPMENT
                          10 CHARLES STREET
                          PO BOX 310
                          NEW HYDE PARK, NY 11040


                          ALLIED 345 RETAIL, LLC
                          LOCKBOX #1692
                          PO BOX 781692
                          PHILADELPHIA, PA 19178-1692


                          ALLSTAR SECURITY & CONSULTING
                          108 WEST 39TH STREET. 4TH FL
                          NEW YORK, NY 10018


                          ANTONIOS DEVELOPMENT CORP.
                          2 14TH STREET, PH32
                          HOBOKEN, NJ 07030
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       54 of 64


                      ARISTA COFFEE INC.
                      59-01 55TH STREET
                      MASPETH, NY 11378


                      AROUND THE CLOCK LOCK AND KEY
                      62-45 WOODHAVE BLVD
                      REGO PARK, NY 11374


                      ASCAP
                      21678 NETWORK PLACE
                      CHICAGO, IL 60673-1216


                      ASHMAN MANUFACTURING
                      1120 JENSEN DRIVE
                      VIRGINIA BEACH, VA 23451


                      AUTOTAP CORP.
                      958 GRAND STREET
                      BROOKLYN, NY 11211


                      BALDOR
                      155 FOOD CENTER DRIVE
                      BRONX, NY 10474


                      BENEFIT RESOURCE, INC.
                      245 KENNETH DRIVE
                      ROCHESTER, NY 14623


                      BHB PEST ELIMINATION LLC
                      150 WEST 28TH STREET, ST 702
                      NEW YORK, NY 10001


                      BI-COUNTRY SCALE & EQUIPMENT
                      75 KEAN STREET
                      WEST BABYLON, NY 11704


                      BITE
                      1460 BROADWAY
                      NEW YORK, NY 10036


                      BLANK SLATE FACTORY INC.
                      68 JAY STREET, SUITE 512
                      BROOKLYN, NY 11201-8360
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       55 of 64


                      BLONDIE'S TREEHOUSE, INC.
                      431 FAYETTE AVENUE
                      MAMARONECK, NY 10543


                      BMI
                      10 MUSIC SQUARE EAST
                      NASHVILLE, TN 37203-9901


                      BRIAN J. MCANNENY CONSULTING
                      408 EAST 92ND STREET, APT. 15E
                      NEW YORK, NY 10128


                      BRIGHTHOUSE FINANCIAL
                      PO BOX 371487
                      PITTSBURGH, PA 15250


                      CADBURY PRESS, INC.
                      B EADS STREET
                      WEST BABYLON, NY 11704


                      CARBON COMPANY LLC
                      PO BOX 129
                      CONCORDVILLE, PA 19331


                      CHAIR UP INC.
                      48 DELANCEY STREET
                      NEW YORK, NY 10002


                      CHEM-CLEAN DISHWASHER LLC
                      33-67 55TH STREET
                      WOODSIDE, NY 11377


                      CHIEF FIRE PREVENTION CORP.
                      10 WEST BROAD
                      MOUNT VERNON, NY 10552


                      CHRISTINA BROWN, ESQ.
                      BELKIN BURDEN WENIG & GOLDMAN
                      270 MADISON AVENUE
                      NEW YORK, NY 10016


                      CINTAS THE UNIFORM PEOPLE
                      PO BOX 630803
                      CINCINNATI, OH 45263-0803
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       56 of 64


                      CITY OF SAINTS COFFEE ROASTERS
                      PO BOX 39
                      BROOKLYN, NY 11206


                      COHEN HOCHMAN & ALLEN
                      75 MAIDEN LANE, STE 802
                      NEW YORK, NY 10038


                      CON EDISON
                      PO BOX 1702
                      NEW YORK, NY 10116-1702


                      COX PADMORE SKOLNIK & CHAKARCH
                      630 THIRD AVENUE, 19TH FL
                      NEW YORK, NY 10017


                      CRAIN'S NEW YORK
                      CRAIN COMMUNICATIONS, INC.
                      16309 COLLECTIONS CENTER DRIVE
                      CHICAGO, IL 60693


                      DAIRYLAND
                      PO BOX 30944
                      NEW YORK, NY 10087


                      DAY & NIGHT REFRIGERATION
                      10 CHARLES ST.
                      PO BOX 310
                      NEW HYDE PARK, NY 11040


                      DEPARTMENT OF TREASURY
                      1973 RULON WHITE BLVD
                      OGDEN, UT 84201-0102


                      DGA SECURITY SYSTEMS, INC.
                      PO BOX 1920
                      NEW YORK, NY 10101-1920


                      DOCUTREND IMAGING SOLUTIONS
                      575 8TH AVENUE, FL 10
                      NEW YORK, NY 10018
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       57 of 64


                      DU'S DONUTS AND COFFEE
                      WD49, LLC
                      107 NORTH 12TH STREET
                      BROOKLYN, NY 11249


                      EAGLE MECHANICAL SERVICE
                      679 SOUTH OCEAN AVENUE
                      FREEPORT, NY 11520


                      ECOLAB
                      PO BOX 32027
                      NEW YORK, NY 10087-2027


                      EMPLOYERS ASSURANCE COMPANY
                      PO BOX 53092
                      PHOENIX, AZ 85072-3092


                      FEENIX VENTURE PARTNERS OPPTY
                      ATTN: KEITH LEE/MICHAEL HOFFMA
                      777 THIRD AVENUE, 23RD FL
                      NEW YORK, NY 10017


                      FOXROTHSCHILD LLP
                      2000 MARKET STREET, 20TH FL
                      PHILADELPHIA, PA 19103


                      GARRETT SINGER ARCHITECTS, PC
                      8 E PALISADE AVENUE, LOFT A
                      ENGLEWOOD, NJ 07631


                      GOLENBOCKELSEMAN ASSOR BELL &
                      711 THIRD AVE, 17TH FL.
                      NEW YORK, NY 10017


                      GOURMET BOUTIQUE
                      PO BOX 11518
                      NEWARK, NJ 07101-4518


                      HEAR & THERE
                      104 WEST 29TH STREET, 11TH FL
                      NEW YORK, NY 10010


                      HILL COUNTRY BROOKLYN HOLDCO
                      1123 BROADWAY, SUITE 507
                      NEW YORK, NY 10010
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       58 of 64


                      HILL COUNTRY HOSPITALITY, LLC
                      1123 BROADWAY, SUITE 507
                      NEW YORK, NY 10010


                      HILL COUNTRY IP, LLC
                      1123 BROADWAY, SUITE 507
                      NEW YORK, NY 10010


                      HILL COUNTRY NY, LLC
                      1123 BROADWAY, SUITE 507
                      NEW YORK, NY 10010


                      I. HALPER PAPER & SUPPLIES, IN
                      51 HOOK ROAD
                      BAYONNE, NJ 07002


                      IMPERIAL BAG & PAPER CO LLC
                      225 ROUTE 1 AND 9
                      JERSEY CITY, NJ 07306


                      INK KEEPERS
                      PO BOX 1759
                      LONG ISLAND CITY, NY 11101


                      INTERNAL REVENUE SERVICE
                      C/O LIMEI CHEN
                      290 BROADWAY, 14TH FL, GR 1
                      NEW YORK, NY 10007


                      JUSTIN AHARONI
                      250 N. 10TH STREET
                      BROOKLYN, NY 11211


                      KALEI TALWAR DBA TALWAR COLLEC
                      784 MADISON ST., 2B
                      BROOKLYN, NY 11221


                      KING DAVID TACOS
                      HOUSE OF SOLOMIN LLC
                      541 KOSCIUSZKO STREET
                      BROOKLYN, NY 11221


                      KREUZ SAUSAGE & BARBECUE CO.
                      619 N. COLORADO STREET
                      LOCKHART, TX 78644-2110
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       59 of 64


                      LEMODE PLUMBING AND HEATING IN
                      34-55 11 STREET
                      ASTORIA, NY 11106


                      LETTER GRADE CONSULTING, INC.
                      9728 3RD AVENUE, STE 304
                      BROOKLYN, NY 11209


                      MANAHATTAN MINI-STORAGE LLC
                      541 WEST 29TH STREET
                      NEW YORK, NY 10001


                      MANHATTAN BEER DISTRIBUTIONS
                      PO BOX 27458
                      NEW YORK, NY 10087-7458


                      MARC GLOSSERMAN
                      1123 BROADWAY, SUITE 507
                      NEW YORK, NY 10010


                      MARC'S DISTRIBUTING SERVICES
                      1 FIELD COURT
                      HICKSVILLE, NY 11801


                      MAXIMUM QUALITY FOODS
                      3351 TREMLEY POINT ROAD, ST 2
                      LINDEN, NJ 07036


                      MITEL
                      28760 NETWORK PLACE
                      CHICAGO, IL 60673


                      NATIONAL GRID
                      PO BOX 11741
                      NEWARK, NJ 07101-9839


                      NATIONWIDE PRINTING COMPANY
                      855-N CONKIN STREET
                      FARMINGDALE, NY 11735


                      NUCO2 LLC
                      PO BOX 417902
                      BOSTON, MA 02241-7902
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       60 of 64


                      NY BUSINESS DEVELOPMENT CORP.
                      50 BEAVER STREET
                      ALBANY, NY 12207


                      NY UNIFIED COURT
                      25 BEAVER STREET
                      NEW YORK, NY 10004


                      NYC DOORS AND MORE INC.
                      10 DRIFTWOOD DRIVE
                      GLEN COVE, NY 11542


                      NYC FIRE DEPARTMENT
                      9 METROTECH CENTER
                      BROOKLYN, NY 11201


                      OAK BEVERAGE - BEER
                      1 FLOWER LANE
                      BLAUVELT, NY 10913


                      OAK BEVERAGE - WINE & LIQUOR
                      1 FLOWER LANE
                      BLAUVELT, NY 10913


                      OPEN TABLE
                      29109 NETWORK PLACE
                      CHICAGO, IL 60673-1291


                      OTIS ELEVATOR COMPANY
                      65 FAIRCHILD AVENUE
                      PLAINVIEW, NY 11803


                      OXFORD HEALTH PLANS
                      ATTN: LISA TATTA
                      4 RESEARCH DRIVE
                      SHELTON, CT 06484


                      PAT LA FRIEDA
                      3701 TONNELLE AVENUE
                      NORTH BERGEN, NJ 07047


                      PERFECT POUR DRAFT BEER SPECIA
                      81 PONDFIELD ROAD, #171
                      BRONXVILLE, NY 10708
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       61 of 64


                      PIPE DREAMS
                      857 UNION STREET, 2C
                      BROOKLYN, NY 11215


                      POTATO ROLL DISTRIBUTOR
                      427 BEACH 124 ST
                      ROCKAWAY PARK, NY 11694


                      PRINCIPAL FINANCIAL GROUP
                      3025 W. COLLEGE STREET
                      GRAND ISLAND, NE 68803


                      R & JP BUILDERS INC.
                      60-56 59TH AVENUE
                      MASPETH, NY 11378


                      R.L. SCHREIBER, INC.
                      PO BOX 95000-5970
                      PHILADELPHIA, PA 19195-5970


                      RENZO DAMORE ART SERVICES
                      12-18 121 STREET
                      COLLEGE POINT, NY 11356


                      RESTAURANT TECHNOLOGIES, INC.
                      12962 COLLECTIONS CENTER DRIVE
                      CHICAGO, IL 60693


                      RIVIERA PRODUCE
                      PO BOX 6065
                      ENGLEWOOD, NJ 07631


                      ROYAL ASSOCIATES



                      SAM TELL AND SON, INC.
                      PO BOX 1180
                      FARMINGDALE, NY 11735


                      SAYBROOK HOSPITALITY ADVISORS
                      PO BOX 1032
                      GREENS FARMS STATION
                      GREENS FARMS, CT 06838
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       62 of 64


                      SESAC
                      35 MUSIC SQUARE EAST
                      NASHVILLE, TN 37203


                      SIGN EXPO
                      127 WEST 26TH STREET, ST 401
                      NEW YORK, NY 10001


                      SIMPLE BUT HONEST LLC
                      DBA TALTY BAR
                      1053 MANHATTAN AVENUE
                      BROOKLYN, NY 11222


                      SITECOMPLI LLC
                      53 WEST 23RD STREET, 12TH FL
                      NEW YORK, NY 10010


                      SOUTHERN WINE & SPIRITS
                      PO BOX 3143
                      HICKSVILLE, NY 11802-3143


                      SPECTRUM BUSINESS
                      TIME WARNER CABLE
                      PO BOX 11820
                      NEWARK, NJ 07101-8120


                      SPICEHOUSE USA
                      47 BLOOMINGDALE ROAD
                      HICKSVILLE, NY 11801


                      STATE SODA
                      21 POPLAR STREET
                      EAST RUTHERFORD, NJ 07073


                      T EDWARD WINES LTD
                      PO BOX 242
                      GARDINER, NY 12525


                      T. C. AIR CONDITIONING CORP.
                      12 WELSLEY LANE
                      CORAM, NY 11727


                      THE CUSTOMER CONNECTION II LLC
                      960 S ANDREASEN DR. #B
                      ESCONDIDO, CA 92029
19-12565   Doc 1   Filed 08/08/19   Entered 08/08/19 08:32:40   Main Document   Pg
                                       63 of 64


                      TOM CAT BAKERY, INC.
                      43-05 TENTH STREET
                      LONG ISLAND CITY, NY 11101


                      TORTILLERIA NIXTAMAL
                      41-11 NATIONAL STREET
                      CORONA, NY 11368


                      UNION BEER DISTRIBUTORS
                      1213-17 GRANT STREET
                      BROOKLYN, NY 11211


                      US FOODS, INC.
                      1051 AMBOY AVENUE
                      PERTH AMBOY, NJ 08861


                      US FOODSERVICE, INC NY
                      1051 AMBOY AVENUE
                      PERTH AMBOY, NJ 08861


                      VAN LEEUWEN ICE CREAM LLC
                      56 DOBBIN STREET
                      BROOKLYN, NY 11222


                      VERIZON
                      PO BOX 15124
                      ALBANY, NY 12212-5124


                      WHITE PLAINS LINEN
                      4 JOHN WALSH BLVD
                      PEEKSKILL, NY 10566


                      WORLD CLASS SECUTIRY SERVICES
                      155 WATER STREET, RM 208
                      BROOKLYN, NY 11201


                      ZENREACH, INC.
                      1 LETTERMAN DRIVE, SUITE CP500
                      SAN FRANCISCO, CA 94129


                      ZSD, INC.
                      112 HAUSMAN STREET
                      BROOKLYN, NY 11222
           19-12565               Doc 1          Filed 08/08/19            Entered 08/08/19 08:32:40         Main Document      Pg
                                                                              64 of 64



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Eagle Corp. LLC                                                                               Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Eagle Corp. LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Feenix Venture Partners Oppty
 Attn: Keith Lee/Charles Essex
 777 Third Avenue, 23rd Fl
 New York, NY 10017
 Hill Country Brooklyn Holdco
 1123 Broadway, Suite 507
 New York, NY 10010
 Hill Country Brooklyn Holdco
 1123 Broadway, Suite 507
 New York, NY 10010
 MSFP Holdings, LLC
 c/o Marc Glosserman
 1123 Broadway, Suite 507
 New York, NY 10010




    None [Check if applicable]




 August 7, 2019                                                       /s/ Brett S. Moore
 Date                                                                 Brett S. Moore
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Eagle Corp. LLC
                                                                      Porzio, Bromberg & Newman, P.C.
                                                                      156 W 56th St #803
                                                                      New York, NY 10019
                                                                      212.265.6888 Fax:212.957.3983
                                                                      Bsmoore@pbnlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
